Because ethically this decision seems right, it is not an agreeable task to dissent on the ground that it is legally wrong. To me, it is plainly so on such basic and important grounds that statement of them seems justified.
It is not stated how the employment by a county of a municipal judge to do the work of a deputy sheriff, in apprehending a criminal to be tried before the judge, is not contrary to law and public policy. The offices of judge and prosecutor, of judge and sheriff are obviously incompatible. They are so much so that if a district judge should accept the office of sheriff and qualify therein he would automatically vacate his office as judge. State ex rel. Hilton v. Sword,157 Minn. 263, 196 N.W. 467; 30 Am. Jur., Judges, §§ 41, 42; Annotations, 89 A.L.R. 1115; 100 A.L.R. 1162.
It would not be contended that the judge could remain such and also be a regular deputy sheriff. Emergency absent, how can he be both judge and deputy sheriff pro tempore? Yet he remains the judge.
The impartiality of justice is so essentially a goal of its administration that all contracts tending directly or indirectly to impair it are void as against public policy. "The rule is intended to keep public officers within the line of their duties, and not allow them to take advantage of their official position to make money by entering into engagements which tempt them to abuse the process of the courts, and oppress those who are to be affected by their official proceedings." Greenhood, Public Policy, pp. 337-338. "Public policy imperatively demands that no judge shall act under circumstances which will create distrust or cast doubt upon his impartiality, or raise an inference of the presence of sinister influence." Harris Estate v. West Grove Sav. Bank,207 Iowa, 41, 53, 217 N.W. 477, 483.
That the county ratified use of the judge in the capacity of deputy sheriff does not make its insurer liable. The latter is under no obligation unless its insured, the county, was under the primary *Page 426 
obligation at the outset. If the contract is void as against public policy, the courts will grant no relief based on that contract. For example, the agreement being void, another agreement evidencing a compromise of it is equally so. Hackett v. Hammel, 185 Minn. 387, 241 N.W. 68. Pleaded or not, the appearance of invalidity abruptly stops any affirmative court action by way of relief to all parties whose rights must arise from and depend upon the void agreement.
There was no emergency. There is no suggestion of any need that the sheriff select a judge as his aid in extraditing the prisoner. There is no showing that there was not an abundance of other help willing at the moment to accompany the sheriff to South Dakota to do the job, get the ride, and enjoy the compensation sure to be paid by the county. If there had been an emergency, if there had been impossibility of procuring the aid of someone other than the judge, it may be assumed for present purposes that the employment could have been held valid. In the absence of valid employment and in the presence of such agreement as was made, which is void, it is respectfully submitted that there did not result between county and judge the relation of employer and employe. Without such relationship, there is no right to compensation.
It should be added that there is not the slightest indication that either judge or sheriff had any knowledge that their action was not proper in all its aspects. But this is a court of law and not of conscience.
MR. CHIEF JUSTICE GALLAGHER took no part in the consideration or decision of this case. *Page 427